Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 12 and 13 are pending.
Claims 1 and 3-9 are rejected.
Claim 2 is objected.
Claims 10, 12 and 13 are allowed.
Claims 14-27 are canceled.

Response to Amendment/Arguments
Claim Objections
The objection to claim 16 is withdrawn, since claim 16 was canceled in the amendment filed March 15, 2021.  

Claim Rejections - 35 USC § 112
The rejection of Claims 1, 2 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claim 1 and cancellation of claim 11 filed March 15, 2021.
The rejection of claims 4, 5, 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained since these claims still do not define the substituents R6, R7 and/or R8.   Claims  4 and 7 are independent claims.  Claim 5 depends on claim 4 and claim 7 depends on claim 8.   Thus, an amendment to claim 1 does not apply to claims 4, 5, 7 and 8.
Claim Rejections - 35 USC § 102
The rejection of claims 1, 3-4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Gunzinger et al. (“Synthesis of a New Depsidone, Derivative of Furfuric Acid: Methyl 3,6-dimethoxy-9-(2,4-dimethoxy-5-methoxycarbonyl-3,6-dimethylbenzyl)-1,4,6-trimethyl-11-oxo-11H-dibenzo[b,e]dioxepin[1,4]-carboxylate”, Helvetica Chimica Acta, 1985, Vol. 68, 1940-1947) is withdrawn due to the amendment to claims 1 and 4 filed March 15, 2021.
The rejection of claims 4, 6, 10, 12 and 21-24 under 35 U.S.C. 102(a)(1) as being anticipated by Weyermann et al. (“Dendritic Iron Porphyrins with Tethered Axial Ligands: New Model Compounds for Cytochromes”, Angew. Chem. Int. Ed., 1999, Vol. 38, No. 21, pp. 3215-3219) is withdrawn due to the amendment to claims 4, 10 and 12 and the cancellation of claims 21-24 filed March 15, 2021.

The rejection of claims 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Schmalz et al. (“On the Deprotonation of η 6-1,3-Dimethoxybenzene-Cr(CO)3 Derivatives: Influence of the Reaction Conditions on the Regioselectivity”, Tetrahedron, 
The rejection of claims 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Travis (AU 2004202466 A1) is withdrawn due to the amendment to claim 7 filed March 15, 2021.
The rejection of claims 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (“Isolation, Synthesis, and Biological Activity of Chlorinated Alkylresorcinols from Dictyostelium Cellular Slime Molds”, J. Nat. Prod., September 2017, 80, pp. 2716-2722) is withdrawn due to the amendment to claim 7 filed March 15, 2021.
The rejection of claims 10, 12, 15, 21, 22, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Makriyannis et al. (WO 2008/013963 A2) is withdrawn due to the amendment to claims 10 and 12 and the cancellation of claims 21, 22 and 24 filed March 15, 2021.
The rejection of claim 13 under 35 U.S.C. 102(a)(1) as being anticipated by NOVAK, J. et al., ("CANNABIS XXIV. A NEW CONVENIENT SYNTHESIS OF CANNABINOL", Tetrahedron Letters, 1982, Vol.23, No.2, pages 253-254) is withdrawn due to the amendment to claim 13 filed March 15, 2021.
The rejection of claim 20 under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (“Assembly of (-)-Cylindrocyclophanes A and F via Remarkable Olefin Metathesis Dimerizations”, J. Am. Chem. Soc., 2000, 122, pp. 4984-4985) is withdrawn due to the cancellation of claim 20 filed March 15, 2021.
The rejection of claim 20 under 35 U.S.C. 102(a)(1) as being anticipated by D. Wu et al. (“Total synthesis of the 2-arylbenzo[b]furan-containing natural products from Artocarpus”, Tetrahedron Letters, 56, May 2015, pp. 4383-4387) is withdrawn due to the cancellation of claim 20 filed March 15, 2021.

Claim Rejections - 35 USC § 103
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Scannell et al. (“Synthesis of Cannabis constituents, cannabifuran and dehydrocannabifuran”, Journal of Chemical Research, Synopses, 1983, (2), 36) is withdrawn due to the cancellation of claim 14 filed March 15, 2021.
The rejection of claims 15-17 and 23 under 35 U.S.C. 103 as being unpatentable over Makriyannis et al. (WO 2008/013963 A2) is withdrawn due to the cancellation of claims 15-17 and 23 filed March 15, 2021.
The rejection of claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Liao et al. (“Enantioselective Total Syntheses of (-)-Taiwaniaquinone H and (-)-Taiwaniaquinol B by Iridium-Catalyzed Borylation and Palladium-Catalyzed Asymmetric α-Arylation”, Journal of the American Chemical Society, January 2011, 133, pp. 2088-2091) is withdrawn due to the cancellation of claims 18 and 19 filed March 15, 2021.	 
The rejection of claims 25-27 under 35 U.S.C. 103 as being unpatentable over Makriyannis et al. (WO 2011/006099 A1) is withdrawn due to the cancellation of claims 25-27 filed March 15, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 are indefinite because R6, R7 and R8 are not defined.  
Claims 7 and 8 are indefinite because R6 and R7 are not defined.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 defines the substituents R6, R7 and R8 with the same scope of claim 1.  Thus, claim 3, which depends from claim 1, does not further .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by William et al. (“A Method To Accomplish a 1,4-Addition Reaction of Bulky Nucleophiles to Enones and Subsequent Formation of Reactive Enolates”, Organic Letters, Vol. 3, No. 13, May 2001, pp. 2017-2020).
William et al. disclose compounds 2a-2c having the following structures:

    PNG
    media_image1.png
    157
    364
    media_image1.png
    Greyscale

(see Scheme 1 on page 2018).   Claims 1 and 3 are anticipated when X is cuprate; R1 and R3 are SEM and R5 is a lower alkyl group (see compound 2c on page 2018).  Claims 7 and 9 are anticipated when X is a cuprate; R1 and R3 are Me or MOM and R5 is a lower alkyl group (see compounds 2a and 2b on page 2018).  

Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekharan et al. (“Course of Aromatisation of 5-Alkyl/aryl-2-bromocyclohex-2-en-3-ol-1-ones to Corresponding 5-Alkyl/arylresorcinols”, Indian Journal of Chemistry, Vol 19B, December 1980, pp. 1052-1055).
Chandrasekharan et al. disclose the compound 2-Bromo-5-phenylresorcinol (XII) having the formula:  
    PNG
    media_image2.png
    122
    87
    media_image2.png
    Greyscale
, which is the compound disclosed in claim 4 wherein X is Br; R1 and R3 are hydrogen; and R5 is phenyl (see the reaction scheme in column 2 on page 1052 and paragraph 1 in column 1 on page 1055).

Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saa et al. (“Palladium-Catalyzed Cross-Coupling Synthesis of Hindered Biaryls and  by Copper (I) Salts”, J. Org. Chem., 1993, Vol. 58, pp. 1963-1966).
	Saa et al. disclose the following structure:   
    PNG
    media_image3.png
    163
    112
    media_image3.png
    Greyscale
, which anticipates the compounds of claims 7 and 9 when X is Sn(R7)3; R1 and R3 are methyl; R5 is a lower alkyl group; and R7 is a lower alkyl group (see Scheme I on page 1964).  

Claims 7 and 9  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (“Regioselective Aromatic Hydroxylation. An Oxidative Reaction of Arylcopper (I) and Lithium Diarylcopper (I) Ate Complexes”, J. Org. Chem. Vol. 47, No. 17, 1982, pp. 3350-3353) .
Lambert et al. disclose the following:

    PNG
    media_image4.png
    314
    371
    media_image4.png
    Greyscale
 (see Table 1 on page 3351).  Claims 7 and 9 are anticipated when X is a cuprate; R1 and R2 are .

Allowable Subject Matter
Claims 10, 12 and 13 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699